Citation Nr: 1704180	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  13-02 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to December 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the claim.

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in June 2013.  A transcript is of record. 

In March 2015 the Board remanded this claim for further development and it has now been returned to the Board.


FINDINGS OF FACT

The Veteran is not shown to have a hearing loss disability in either ear for VA purposes.


CONCLUSION OF LAW

The requirements for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385, 4.85, 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, VCAA notice was provided by correspondence in May 2011.  The claim was last adjudicated in July 2015. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records and VA examination and opinion reports were obtained.  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the Agency of Original Jurisdiction (AOJ) has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.

If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker at 1336; 38 C.F.R. § 3.303(b).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a Veteran's separation from service do not    meet the regulatory requirements for establishing a disability at that time, he or    she may nevertheless establish service connection for a current hearing disability  by submitting evidence that the current disability is causally related to service." Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran seeks to establish service connection for bilateral hearing loss, which he contends is the result of his in-service exposure to acoustic trauma while serving a Navy vessel as a boiler technician.  In statements and at hearing, the Veteran testified that hearing loss had onset in service and progressively worsened throughout the years.  The Veteran reported difficulty hearing in noisy environments, as well as from a distance and in groups.  

The service treatment records contain an enlistment examination report dated in December 1982 that tested the Veteran's hearing acuity.  The recorded puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 10, 10, 20, 10, and 10, in the right ear; and in the left ear were 20, 10, 20, 5, and 10.  An audiogram in January 1983 noted the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 20, 15, 10, 5, and 5, in the right ear; and in the left ear were 10, 05, 20, 0, and 5.  An August 1984 audiogram recorded the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 05, 10, 15, 5, and 10, in the right ear; and in the left ear were 15, 15, 25, 5, and 10.  On separation from service in October 1985, the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 10, 15, 10, 0, and 10, in the right ear; and in the left ear were 10, 10, 20, 5, and 10.  

On VA audiological examination in June 2011, the Veteran complained of recurrent bilateral hearing loss that began approximately between 1984 and 1985, and which he felt had gradually worsened.  He reported in-service exposure to excessive noise working in the boiler room as a boiler room technician for approximately 12 hours per day over a 2-1/2 year period.  He occasionally used hearing protection.  The Veteran also endorsed a history of excessive noise exposure after discharge from active duty.  As civilian, he worked in a boiler room for approximately 4 to 5 years.  He stated it was quieter than being on the ship and he occasionally wore hearing protection.  Reportedly, he had been employed as a welder for 20 years and was exposed to noise from cutting, grinding and welding.  He only wore hearing protection when cutting.  Recreationally, he had been hunting with a riffle for 40 years, approximately 10 to 15 times per year.  He wore hearing protection when on the range but not when he was actually out hunting. 

Auditory testing revealed puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 15, 15, 15, 15, and 20 in the right ear; and in the left ear were 20, 10, 15, 15 and 25.  Speech discrimination was 98 in the right ear and 96 in the left ear.  The examiner diagnosed bilateral normal hearing from 250 through 6000 Hertz.  The examiner noted that speech performance was excellent bilaterally.  The examiner noted that while the Veteran had a history of noise exposure as a boiler technician with the Navy, his entrance and separation audiograms recorded hearing within normal limits, bilaterally, from 500 through 6000 Hertz.  His current hearing loss is at 8000 Hertz only, bilaterally, which was not a ratable frequency.  Therefore, the examiner opined that the claimed hearing loss was less likely as not caused by acoustic trauma in the military.

On VA examination in July 2015, the Veteran reported difficulty hearing in noisy environments, from a distance and in groups.  The puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 20, 20, 15, 15, and 15, in the right ear; and in the left ear were 20, 25, 20 15, and 20.  Speech discrimination was 100 in the right ear and 96 in the left ear.

Initially, the Board notes that threshold question in any claim for service connection is the presence of a current disability.  While the Veteran may have impaired hearing, his hearing loss does not meet the criteria to be considered a disability for VA purposes.  That is, the record does not reflect that  the Veteran has a hearing loss disability pursuant to 38 C.F.R. § 3.385 at any time during the course of the claim.

The Board notes that the record contains a July 2013 private audiogram that noted an impression of mild high frequency sensorineural hearing loss in both ears.  The Board finds that this private record is not adequate for rating purposes.  Although there were speech discrimination scores noted in the report, it is not clear how the speech discrimination scores were determined.  For VA purposes, the Maryland CNC Test must be used.  38 C.F.R. § 4.85 (a).  Also it is unclear whether testing was performed by a state-licensed audiologist in a controlled environment.  Therefore, this audiogram is insufficient for rating purposes.  38 C.F.R. § 4.85.

In any event, interpretation of the private audiogram graph, for the sake of argument, suggests puretone thresholds between 10 and 20 for both ears at the tested frequencies of 500, 1000, 2000 and 3000 Hertz, and 30 at 4000 Hertz, bilaterally.  The reported speech discrimination scores were 100 percent in the left ear and 96 percent in the right ear.  Even if the private audiogram were to be considered sufficient for rating purposes, the results do not demonstrate hearing loss for VA purposes under 38 C.F.R. § 3.385.

In order to be considered for service connection, a claimant must first have a current disability.  In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court noted that Congress specifically limits entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Id.; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  As objective audiometric testing reflects the Veteran's hearing is within normal limits for VA purposes and does not rise to the level of a disability pursuant to 38 C.F.R. § 3.385, the Board finds that   the preponderance of the evidence is against the Veteran's claim.  Thus, service connection for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.

To the extent the Veteran believes he suffers from a hearing loss disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  In this regard, the presence and extent of hearing loss is determined by audiological testing, which requires medical expertise to conduct  and interpret.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Accordingly, his opinion as to the diagnosis or extent of hearing loss is not competent medical evidence.  The Board concludes that the findings on VA examinations are significantly more probative than the Veteran's lay assertions.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


